Citation Nr: 0103385	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for peripheral neuropathy of the hands based 
on VA surgery for prostate cancer in 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In July 1999 the veteran waived his right to a personal 
hearing before the Board and requested that he be scheduled 
for a videoconference hearing before the Board.  The 
requested videoconference hearing was scheduled for November 
1999, but the veteran failed to appear.  He has not requested 
that the videoconference hearing.  Therefore, his request for 
a videoconference hearing is considered to be withdrawn. 


FINDING OF FACT

1.  The veteran underwent surgery at a VA hospital in June 
1997 for removal of a high grade adenocarcinoma of the 
prostate.

2.  Peripheral neuropathy of the hands, if present, was not 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in connection with the June 1997 surgery, nor is it a 
consequence of an unforeseen event. 


CONCLUSION OF LAW

The requirements for compensation for peripheral neuropathy 
of the hands based on VA surgery for prostate cancer in 1997 
have not been met. 38 U.S.C.A. §§ 1151 (West Supp. 2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub.L. 106-475 became law.  
This liberalizing law is applicable to the appellant's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board notes that all records pertinent to the veteran's 
appeal have been obtained and the veteran has been provided a 
current VA examination in order to determine the etiology of 
the numbness of his hands.  No additional information or 
evidence is needed from the veteran, nor is there any 
outstanding evidence which should be obtained.  In sum the 
facts pertinent to this claim have been properly developed, 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA.  Consequently, the veteran 
will not be prejudiced as a result of the Board deciding this 
appeal without first affording the RO an opportunity to 
consider his claim in light of the VCAA.

38 U.S.C. A § 1151 was amended by Pub. L. No. 104-204, 
effective October 1, 1997.  The veteran's claim was filed 
after October 1, 1997.  Therefore, the amended law is 
applicable to his claim.  See VAOPGCPREC 40-97.

Compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  For purposes of this 
section, a disability is a qualifying additional disability 
if the disability was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

The veteran maintains that he has numbness of the fingers as 
a result of restraints placed on his hands during VA surgery 
for carcinoma of the prostate in June 1997.  A June 1997 VA 
surgical report reflects that after the surgery, the veteran 
complained of numbness in his fingers and that there was a 
suspicion of possible neurapraxias due to positioning of the 
hands.  However, the anesthetic group determined that it was 
unlikely because of the bilateral nature of the numbness and 
its acute onset.  Over the course of hospitalization, the 
veteran's hand numbness improved and he did not have any 
difficulty performing daily activities.  The veteran was 
discharged home.

An April 1999 VA peripheral nerve examination report is of 
record.  The examiner reviewed the veteran's claims file, to 
include the 1997 hospitalization report.  The examination of 
the veteran's upper extremities disclosed that the veteran 
had a weak handgrip, but that he had working radial nerve 
reflexes.  The examiner noted that the veteran had undergone 
left arm carpal tunnel syndrome operation about two years 
previously.  The examiner indicated that following surgery 
even without metastasis, peripheral neuropathy may occur.  
The examiner believed that the veteran's symptoms were 
secondary manifestations of his advanced carcinoma and not 
due to any mistake during surgery.  The examiner related that 
nerve conduction velocity tests would be ordered on both of 
the veteran's forearms.  Overall, the examiner did not doubt 
that the veteran had peripheral neuropathy, but he did not 
think that it was secondary to any surgical mistake such as 
being tied too long on the operating table.  The examiner 
commented that even if the surgery had resulted in some loss 
of sensation, the veteran was recovering fairly well.  

A May 1999 VA nerve conduction study (NCS) of both upper 
extremities revealed mild prolongation of the left sural 
latency; otherwise, there was no evidence of peripheral 
neuropathy or entrapment in the upper extremity.  The 
veteran's history of symptoms was felt by the examiner not to 
be consistent with peripheral neuropathy but suggestive of a 
cervical cause.

The evidence shows that while the veteran developed numbness 
of the fingers after the June 1997 surgery, it improved 
during the period of hospitalization and a VA physician 
concluded in April 1999, after a review of the claims file 
and examination of the veteran, that any current peripheral 
neuropathy of the hands was probably due to the advanced 
carcinoma and not due to a surgical mistake or the 
positioning of the veteran's hands during the 1997 surgery.  
The record contains no competent evidence that peripheral 
neuropathy of the veteran's hands is due to an unforeseen 
event or due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part.  The evidence linking the peripheral neuropathy to 
such fault on VA's part consists of the veteran's own 
statements.  However, the veteran, as a lay person, is not 
competent to provide evidence requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.










ORDER

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for peripheral neuropathy of the hands based 
on VA surgery for prostate cancer in 1997 is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

